Citation Nr: 1129474	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  07-31 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Donna D. Ebaugh



INTRODUCTION

The Veteran served on active duty from April 1968 to April 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the RO in St. Petersburg, Florida.

The issues of entitlement to service connection for hypertension, allergies, and a knee disorder have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In correspondence addressed to the Board of Veterans' Appeals, which was received at the RO in September 2007, the appellant indicated a desire to present testimony at a hearing before a Member of the Board (e.g., Veterans Law Judge (VLJ)) at the RO.  A complete and thorough review of the claims folder indicates that he has not been accorded such a hearing, nor has he withdrawn his request for one.  To the contrary, in an October 2007 statement, his representative reiterated his desire to appear before a BVA travel board to state his contentions.  Then, in September 2008, the case was certified to the Board and incorrectly indicated that a hearing had not been requested.  

A basic principle of veterans' law is that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 C.F.R. § 20.700 (2010), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.
   
Accordingly, further appellate consideration will be deferred and this case is REMANDED to the RO for the following action:

Schedule the appellant for a travel board hearing at the St. Petersburg RO, with appropriate notification to him and his representative.  After a hearing is conducted, or if he withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

